 In the Matter of OWENS-CORNING FIBERGLAS CORP.andTEXTILEWORKERS UNION OF AMERICA,C. I. O.Case No. 8=R-1433.-DecidedJuly 14,1944Marshall,,Melhorn,Wall & Bloch,byMessrs.Henry R. Bloch,Pich-ard A. O'Neill,andJohn D. Black,of Toledo, Ohio, for the Company.Mrs. Clara Kanwn.,of Newark,Ohio,Mr. Herbert W. Payne,ofNew York City,andM.P. Charles Bubb,of Columbus,Ohio, for theTextileWorkers.Mr. Wm.G. Muhlean,of Toledo,Ohio,Mr. Harvey H. Hars'lzmmn,of Dunkirk,Ind., andMessrs. Frank H. DunlapandCarl R. Fields,,of Newark,Oh i°o, for the Glass'Workers.Mr. Edgar E.Baker,of Newark,Ohio, andMr.D. D. Sharp,ofCleveland,Ohio, for the I. B. E. W.Messrs. Carl CederquistandWilliam A. Adams,of Cincinnati,Ohio,, for the I. A. M.Mr. Robert E. Tillman,of counsel to the Board.DECISION.ANDDIRECTION OF ELECTIONSSTATEMENT OF TIIE, CASEUpon petition duly filed' by Textile Workers Union of America,C. I. 0., herein called the Textile Workers, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Owens-Corning Fiberglas Corp., Newark, Ohio, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Louis Plost, TrialExaminer.Said hearing was held at Newark, Ohio, on March 31,1944.The Company, the Textile Workers, and American Flint GlassWorkers Union of North America, A. F. L., herein called the Glass'Workers, and International Brotherhood of ElectricalWorkers,A. F. L., herein called the I. B. E. W., appeared, participated, and wereafforded, full opportunity to be heard, to' examine and cross-examine57 N. L.R.B,No.64345 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDwitnesses, and to introduce evidence bearing on the issues.'On'May27, 1944, the Board issued an Order granting the motion to intervenefiled by International Association of Machinists, Local No. 463, hereincalled the I. A. M., and directing that the record be reopened.Pur-suant to the Order, further hearing upon due notice was held inNewark, Ohio, on June 8, 1944, before Frank L. Danello, Trial Exam-iner.The parties heretofore mentioned and the I.A.M. appeared,participated, and were afforded full opportunity to be heard,to exam-ine and cross-examine witnesses, and to,introduce evidence bearing onthe issues.The rulings of the Trial Examiners made at the hearingsare free from prejudicial error and are,hereby affirmed.All partiesMere afforded opportunity to file briefs'with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS, OF FACT1.THE BUSINESS OF. THE COMPANYOwens-Corning Fiberglas Corp., a Delaware corporation,has itsprincipal office at Toledo, Ohio. 'It operates plants in theStates ofOhio, Pennsylvania, and Rhode Island.Only its plant located inNewark, Ohio, is involved in the present proceeding.At this plant,the Company is engaged in the manufacture of fibrous glass products.The principal raw materials used in the manufacture of such productsare sand, soda ash, lime, and oil, of which at least 50 percent is shippedto the plant from points outside the State of Ohio.During;thc+year1943, the Company manufactured at its Newark plant finished productshaving a value in excess of $500,000, of which 90 percent was sold tocustomers located outside the State of Ohio.The Company admits that it is engaged incommercewithin themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVED-Textile `Yorkers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admittingto member=ship employees of the Company.American Flint Glass `Yorkers Union of North America is a labororganization affiliated with the American Federation of Labor,, admit-ting to membership employees of the Company.International Brotherhood of Electrical Workers is a labor organi-zation affiliated with the American Federation of Labor, admitting tomembership employees of the Company.'Bricklayers,Masons and Plasterers International Umon entered an appearance at theopening of the hearing,but subsequently withdrew when apprised that the other partieswere not seeking to represent employees whom it claimed to represent. OWENS-CORNINGFIBERGLAS -CORP.347International Association of Machinists, Local No. 463; is a labororganization affiliated with the American Federation of Labor, admit-ting to membership employees of the Company.' -111.THE QUESTION CONCERNING REPRESENTATIONOn February 8, 1944, the Textile Workers notified the Company bymail that it represented a majority of the latter's employees andrequested recognition ' as the exclusive bargaining representative ofsuch employees.On February 12, 1944, the Company advised theTextile Workers to use the processes of the Board.Statements of Field Examiners of the Board, introduced into evi-dence at the hearing, and a statement' of the Trial Examiner made atthe hearing, have been compiled in a table below.2These statementsindicate that each of the labor organizations representsa substantialnumber of employees in the unit it-contends to be-appropriate.We find that a question affecting commerce has arisenconcerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSA., Thecontentions of the partiesThe Company,the Textile Workers, and the Glass Workers stipu'-lated that a single unit of production and' maintenance employees atthe Company'sNewark,Ohio, plant is appropriate for purposes ofcollective bargaining.The I.B. E. W. contends that all,electrical employees at the plantconstitute a separate unit.The I.A. M. wouldseparate from the proposed production andmaintenance unit all machinists,helpers, apprentices,tool and die.makers,3 and Welders in the laboratory machine shop of the plant, ex-I See the following tableProposed unitsNumberof em.ployeesin unitsRepresentation showing in units,TextileWorkersProdand maint employees-----------------Electrical employees----____________________Laboratory'machme shop------------------3, 08333"110923GlassWorkers142I.B. E. W.19------------I.A. M.-------33This figure represents the total number of machinists employed by the Company.The numberof machinists in the unit alleged to be appropriate by the I AM. is approximately 52 In addition,there are 7 or 8 welders._Those engaged in tool and die making at the Newark plant are classified as machinistsby the Company.-E ti-348DECISIONS OF NATIONAL LABOR RELATIONS BOARDeluding clerical employees, laborers, sweepers, janitors, and super-visory employees.B. The proposed production and maintenance unitThe Company's plant consists of the following divisions, all locatedwithin a single fenced-in 'area: the research laboratories, the wool'division, the textile division, and the marble division.The record isclear that there is a high degree of integration both in the )manage-ment and in the operation of the four divisions.The Company hasno history of collective bargaining at its Newark plant. , These factswould clearly support a finding that a single production and mainte-nance unit is appropriate, as contended by the Company, the Textile -Workers, and the Glass Workers.The Board, however, has' frequentlypostponed its determination of the appropriate unit, pending a re-flection of the desires of employees sought to be set off in separate craftunits, where counterbalancing considerations were present indicatingthe appropriateness of such separate units.As noted hereinafter, theinstant case presents such-factors in favor of-two separate craft units.Accordingly, no final determination as to the appropriateness of asingle production and maintenance unit will be made at this time.The Company, the Textile Workers, and the Glass Workers are indisagreement only'as to the supervisory status of group leaders, theCompany contending that they should be excluded from the unit, andthe Textile Workers and Glass Workers contending that they shouldbe included.The Company has 75 group leaders distributed'through-out its several production and maintenance departments who are re-sponsible to shift foremen and departmental foremen.They- eachdirect the work of from 5 to 22 employees, devoting from 25 percent tomore than 50 percent of their time in work of a supervisory nature.They receive more pay than the employees whom they supervise -andhave the power to recommend their promotion; discharge, discipline,and demotion.We find that group leaders are supervisory employeeswithin the meaning of our customary definition, and we shall excludethem from the voting groups hereinafter established.C. The unit proposed by the I. B. E. W.The unite proposed by the I. B. E. W. would comprise all electricalemployees, of the Company in its Newark plant. The Company has atotal of 32 such employees divided evenly between two central head-quarters, one in the laboratory division, under the supervision of anelectrical foreman, the other as part of the maintenance departmentwhere they are under the plant- engineer., All 32 employees are en-gaged exclusively in electrical repair and maintenance work through-- out the plant', working out of their central headquarters, where, theyM OWENS-CORNING FIBERGLAS CORP.349report to' work daily and are given job assignments.The immediatesupervisors of the electrical employees are group leaders.The aboveevidence indicates that the Company's electrical employees constitutea clearly identifiable, skilled craft group.We are, therefore, of theopinion, in the absence of any history of collective bargaining, thatthe considerations in' favor of a separate unit of electrical employeesbalance those tending to favor an industrial unit, so that the electricalemployees could function as a separate unit for the purposes of collec-tive bargaining or be included in a production and maintenance unit.D: The unit proposed by the I. A. M:the Company's Newark plant, consisting of machinists and welders.The plant has 3 departments where machinists are employed, namely,the'laboratory'machine shop,.the wool division machine shop, and thetextile division machine shop.Each of the shops has a separate loca-tion and separate supervision.There are no machinists -in the main-tenance department, although there are 4 or 5 welders, and no ma-chinists are engaged in production. In all, there are 110 machinists,of whom 52 are assigned to the laboratory.The machinists in thelaboratory machine shop are engaged primarily in the building ofnew'machines, and incidentally in the maintenance of machines in thelaboratory building.The machinists in the other 2 machine shops, onthe other hand, are concerned almost entirely with maintenance work,in their respective divisions, which requires their presence throughoutthe production departments of their divisions.The Company's per-sonnel director testified that there is a certain degree of specializationin each of the 3 shops which would require' that employees inter-changed, among the shops undergo additional training. It thus ap-pears that the laboratory machinists are performing work distinctive'from-that in which the remainder of the Company's machinists areengaged.'There is ordinarily no interchange of machinists among the threemachine shops.Occasionally, machinists from one shop will use ma-chines in another shop in connection with their work.Accordingly,there is little contact among the employees of the three shops.There are seven or eight, welders in the laboratory machine shopwho work in conjunction with the machinists in building new equip-mentand maintaining laboratory equipment.Consequently; they arereadily distinguishable from the welders in the maintenance depart-ment who are engaged in construction work.Moreover, there isseldom any interchange of welders.In view of the distinctive character of-the work in which the ma-.cliinists and welders of the laboratory machine shop are engaged, their 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDIsegregation and comparative isolation from other machinists and weld-ers employed by the Company, the skills required of them, and, theabsence of any history of collective bargaining, we conclude that they'could function as a separate unit apart from the other machinists andwelders, and apart from other production and maintenance employees.On the "other hand, we are of the opinion that they could properly beincluded in a unit of production and maintenance employees.E. The jurisdictional disputesThe unit which the Glass Workers requests conflicts with thosesought by the I. B. E. W. and the I. A. M. Since all three unions areaffiliated with the American Federation of Labor, it is evident .thatthe Board is faced with the problem of jurisdictional disputes.Whilewe have, on occasion, dismissed proceedings involving jurisdictionaldisputes between two or more unions on the theory that an issue wasraised which the parent organization was competent to decide, wehave never done so where-a union not a party to the-jurisdictional dis-pute was also seeking to.represent the employees over whom the disputehad arisen 4Here, the Textile Workers is not a party to the jurisdic-tional dispute and seeks to represent the employees involved in thedispute.We shall, therefore, determine the question concerning repre-sentation despite the jurisdictional disputes between the Glass Work-ers, on the one hand, and the I. B. E. W. and the I. A. M., on the other.The names of both the I. B. E. W. and the Glass workers shall beplaced on the ballot in the election hereinafter ordered among theelectrical employees, and the names of both the I. A. M. and the GlassWorkers shall be placed on the ballot in the election hereinafter di-rected among the machinists and welders in the laboratory machineshop.F. Concluding findingsIn view-of our findings with respect to the electrical employees,and with respect to the machinists and welders in the laboratory ma-chine shop, we shall make no final determination at this time of the'appropriate unit, or units.Such determination will depend, in-part, on the results of the elections hereinafter directed.We shall direct that the question concerning representation -whichhas arisen be resolved by separate elections by secret ballot among theS SeeMatter of Long-Bell Lumber Company,16 N L R B 892 ,Matter of IVe,,erbaeuserTimber Company, Klamath Falls Branch,42 N. L R. B 499;andMatter of Buffalo TankCorporation,56 N L R B 829.,5If, as a result of the elections ordered in this proceeding,the Glass workers. or theI.B. E W,or the I. A. M. is certified as the representative of employees of the Company,our certification will not be a determination that such A F of L. affiliate is the unionauthorized by the A F. of,L to assert jurisdiction over such employees.Itwillmerelybe a holding that such A. F. of L. affiliate is the exclusive representative of employees of:the Company in an appropriate unit for%the purposes of collective bargaining OWENS-CORNING FIBERGLAS CORP.351'employees in the following voting groups who were employed duringthe pay-roll period immediately preceding the date of our Directionof Elections,subject to the limitationsand additionsset forth there-in: (1) all electrical employees of the Company in its Newark plant,excluding group leaders andall, other supervisoryemployees withauthority to hire, promote,discharge;discipline,or otherwise effectchanges in the status of employees, or effectively recommend suchaction, to determine whether they desire to be represented by the I. B.E.-W., theTextileWorkers,the GlassWorkers,or none; (2) allmachinists,helpers, apprentices,tool and die makers, and welders inthe, laboratory machine shop, excluding clerical employees,laborers,sweepers,janitors,.group leaders,aid all other supervisory employeeswith authority to hire, promote,discharge;discipline,or otherwiseeffect changes in the status of employees,or effectively recommendsuch action, to determinewhether theydesire to be represented bythe I.A. M.,the Textile Workers,the Glass Workers,or none; and(3) all remaining production and maintenance employees of the New-ark plant and its research laboratories, including section leaders (orutility men and utility women),but excluding office and clerical em-ployees,salaried employees(it being understoodthat the Companywill not deviate from its usual practicein placingpeople on the salariedpay roll),laboratory technicians and employees doing confidentialwork in the research laboratories,temporary and part-time employees,department heads, department foremen, shift foremen, chief shiftinspectors,group leaders,.and all other supervisory employees withauthority to hire, promote,discharge,discipline,or otherwise effectchanges in'the status of employees,or effectivelyrecommend suchaction, to determine whether they desire to be representedby the Tex-tileWorkers,the Glass,Workers, or neither.6DIRECTION OF ELECTIONSBy virtue'of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargainingwithOwens-CorningFiberglas Corp., Newark,Ohio,separate elections by,secretballot shallbe conducted as early as possible, but not later thanthirty (30) claysfrom the date of this Direction of Elections,under the direction andsupervision of the Regional Director for the Eighth Region, acting inthismatteras agent'for the National Labor Relations Board, andThe composition of Group (3) conforms substantially to a stipulation of the Company,the Textile Workers, and the Glass Workers.C 352DECISIONSOF NATIONALLABOR RELATIONS BOARDsubject to Article III, Sections 10 and 11, of said Rules and, Regula-tions,'among the following employees who were employed by theCompany during the pay-roll period immediately preceding the dateof this Direction of Elections,including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls; butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the;da'te of-theelections :1.Allelectrical-employees,excluding group leaders and all othersupervisory employees with authority to hire, promote,discharge, dis=cipline, or otherwise effect changes-in the status of employees, oreffectively recommend such action,to determine whether they desireto be represented by International Brotherhood of Electrical Workers,A. F. L., or by Textile Workers Union of 'America, C. I: 01, or byAmerican Flint Glass Workers Union of North America, A. F. L.,for the purposes of collective bargaining,or by none;2.All machinists,helpers, apprentices,tool and-diemakers, andwelders in the laboratory machine shop,excluding clerical employees,laborers,sweepers,janitors, group leaders, and all other supervisoryemployees with authority to hire, promote,discharge,,discipline, orotherwise effect changes in the status of employees,or effectively rec-ommend such action, to determine whether they desire tobe,,repre-sented by International Association of Machinists,LocalNo. 463. orby Textile Workers Union of America, C. I. 0., or by American, FlintGlass Workers Union of North America, A. F. L., for the purposes ofcollective bargaining,or by none; and3.All production and maintenance employees of the Newark plantand its research laboratories,including section leaders,(or utility menand utility women), but excluding all employees included.in Groups 1and 2 above, office and clerical employees, salaried employees (it beingunderstood that the Company will not deviate from its usual practicein placing people on the salaried pay roll),laboratory technicians andemployees doing confidential work in the research laboratories, tem-porary and part-time employees, department heads, department fore,nien,shift foremen,chief shift inspectors,group leaders,and all,othersupervisory eniployees with authority.to hire, promote,discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action,.to determine,whether-they desireto be represented by Textile Workers Union of America,C. I. 0., orby American Flint,Glass Workers Union'of North eAmerica, A.IF. L.,for the purposes of collective bargaining, or by neither.MR. JOHN M. HousTON took no part in the consideration of the aboveDecision,and Direction of Elections.1